Citation Nr: 1449827	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a right hip disability. 

2.  Entitlement to a disability rating in excess of 20 percent for a left knee disability. 

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

4.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD).

5.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 

6.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for a left hand disability.

9.  Entitlement to service connection for psychosis for treatment purposes.  

10.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include depression, claimed as secondary to chronic pain. 

11.  Entitlement to service connection for a psychiatric disability, to include depression, claimed as secondary to chronic pain, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from August 1975 to May 1979, December 1981 to March 1987, and February 1994 to June 1994. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) regional office (RO) in Albuquerque, New Mexico. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing has been associated with the claims file.  

The issue entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 30 percent for a right hip disability. 

2.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 20 percent for a left knee disability. 

3.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 10 percent for a right knee disability. 

4.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 20 percent for DDD.

5.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 

6.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

7.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for fibromyalgia.

8.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a left hand disability.

9.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for psychosis for treatment purposes.  

10.  A November 2001 rating decision denied service connection for depression secondary to service-connected orthopedic disabilities; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

11.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for depression secondary to service-connected orthopedic disabilities has been received since the November 2001 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 30 percent for a right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 20 percent for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 10 percent for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

4.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 20 percent for DDD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 

6.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

7.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

8.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a left hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

9.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for psychosis for treatment purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

10.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

11.  New and material evidence has been received since the November 2001 denial of service connection for depression secondary to service-connected orthopedic disabilities to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In June 2014, the Veteran submitted a statement indicating that he wished to withdraw his appeal regarding all issues, except service connection for depression, pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  These issues include entitlement to a disability rating in excess of 30 percent for a right hip disability, entitlement to a disability rating in excess of 20 percent for a left knee disability, entitlement to a disability rating in excess of 10 percent for a right knee disability, entitlement to a disability rating in excess of 20 percent for DDD, entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity, entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity, entitlement to service connection for fibromyalgia, entitlement to service connection for a left hand disability, and entitlement to service connection for psychosis for treatment purposes.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding these issues, and the issues are dismissed.

New and Material Evidence - Depression

In this decision, the Board grants reopening entitlement to service connection for depression secondary to service-connected orthopedic disabilities.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding that issue.

The Veteran seeks to reopen a claim of entitlement to service connection for depression secondary to service-connected orthopedic disabilities.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for depression secondary to service-connected orthopedic disabilities was originally denied in November 2001.  The Veteran did not file a notice of disagreement regarding the November 2001 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  The Veteran also did not submit any information or evidence within one year of the November 2001 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in November 2001, VA has received additional evidence, including lay evidence from the Veteran, additional psychiatric diagnoses, and additional service-connected orthopedic or neurological disabilities.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for depression secondary to service-connected orthopedic disabilities.


ORDER

The appeal for entitlement to a disability rating in excess of 30 percent for a right hip disability has been dismissed. 

The appeal for entitlement to a disability rating in excess of 20 percent for a left knee disability has been dismissed. 

The appeal for entitlement to a disability rating in excess of 10 percent for a right knee disability has been dismissed. 

The appeal for entitlement to a disability rating in excess of 20 percent for DDD has been dismissed.

The appeal for entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity has been dismissed. 

The appeal for entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity has been dismissed.

The appeal for entitlement to service connection for fibromyalgia has been dismissed.

The appeal for entitlement to service connection for a left hand disability has been dismissed.

The appeal for entitlement to service connection for psychosis for treatment purposes has been dismissed.

New and material evidence having been received, the issue of entitlement to service connection for depression secondary to service-connected orthopedic disabilities is reopened.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding entitlement to service connection for a psychiatric disability.  The Board notes that service connection is in effect in this case for disabilities that result in chronic pain.  Therefore, the Board finds a VA examination is necessary to determine if the Veteran has a current acquired psychiatric disability that is causally related to service or his service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms and any lay or medical evidence addressing whether there is a relationship between his psychiatric disability and service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a psychiatric VA examination.  The examiner should review the claims file, diagnose any current psychiatric disability, and address the following questions:

a.)  Is it at least as likely as not that any psychiatric disability had its onset during active service or is otherwise the result of a disease or injury incurred in active service?  

b.)  Is it at least as likely as not that any psychiatric disability was caused by or permanently aggravated by the Veteran's service-connected orthopedic or neurological disabilities?

The examiner should provide a rationale for all findings and conclusions.  

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


